DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,803,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 23-25, 27-28, 30, 32, 34-35, and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EDWARDS et al. (USPGPUB 2017/0070845).
 	Regarding claim 23, EDWARDS et al. disclose a method comprising: 
using a location sensor, detecting a physical location of a user (see paragraph [0010]); 
based on the physical location of the user (1602 or 1622; also see paragraph [0213]), determining a scent for the user (2302); and
applying the scent (see paragraph [0234]) on the user to fragrance the user with the scent at the physical location (see “automatically detect” in paragraph [0233]), whereby the user is fragranced with different scents at different physical locations (see Figure 16).
	Regarding claim 24, EDWARDS et al. disclose the method of Claim 23 comprising determining the scent for the user based on a type of the physical location, whereby the user is fragranced with the different scents at different types of physical locations (see paragraph [0213]).
	Regarding claim 25, EDWARDS et al. disclose the method of Claim 23, wherein the location sensor is operatively coupled with an event detecting component, wherein the event detecting component is configured to detect an event of the user arriving at the physical location (see paragraphs [0233]-[0234]).
	Regarding claim 27, EDWARDS et al. disclose the method of Claim 23, wherein the scent is determined based on the physical location (see Figure 16 and paragraph 
	Regarding claim 28, EDWARDS et al. disclose the method of Claim 23, wherein said applying comprises applying, by a dispenser, a perfume having the scent (see paragraph [0234]).
	Regarding claim 30, EDWARDS et al. disclose the method of Claim 28, wherein the dispenser comprises a fast release dispenser configured to apply a specific perfume from a plurality of perfume cartridges (see paragraph [0243]), wherein each specific perfume from the plurality of perfume cartridges is associated with a specific physical location (see paragraph [0169]). 
	Regarding claim 32, EDWARDS et al. disclose the method of Claim 28, wherein the perfume consists of a top note (see paragraph [0120]).
	Regarding claim 34, EDWARDS et al. disclose the method of Claim 28, wherein said applying comprises transmitting an instruction to a dispensing component (see paragraph [0234]); wherein, in response to the instruction, the dispensing component is configured to apply the scent on the user (see paragraph [0234] and “engages customers’ olfactory sense” in paragraph [0213]).
	Regarding claim 35, EDWARDS et al. disclose a system comprising: 
a location sensor (see “proximity sensor” in paragraph [0233]) configured to detect a physical location of a user; 
a processor (see “a processor” in paragraph [0015]) configured to determine, based on the physical location (see Figure 16) of the user, a scent for the user (2302); and 
a dispenser (1602 or 1622) configured to apply the scent on the user (see paragraph [0234] and “engages customers’ olfactory sense” in paragraph [0213]) to fragrance the user with the scent at the physical location (see paragraph [0234]), whereby the user is fragranced with different scents at different physical locations (see Figure 16 and paragraph [0213]).
	Regarding claim 39, EDWARDS et al. disclose a method comprising: 
based on first sensor (1602) readings (see “beacon” in paragraph [0234]) from a location sensor (see “GPS” in paragraph [0233]), detecting a first physical location of a user (see Figure 16); 
based on the first physical location (1602) of the user, determining a first scent for the user (2302); 
at the first physical location, applying the first scent on the user to fragrance the user with the first scent (see paragraph [0234] and “engages customers’ olfactory sense” in paragraph [0213]); 
based on second sensor (1622) readings (see “beacon” in paragraph [0234]) from the location sensor (see “GPS” in paragraph [0233]), detecting a second physical location of the user, wherein the second physical location does not overlap with the first physical location (see Figure 16); 
based on the second physical location of the user, determining a second scent for the user (2302); and 
at the second physical location, applying the second scent on the user to fragrance the user with the second scent, wherein the first scent and the second scent are different scents (see paragraph [0234] and “engages customers’ olfactory sense” in paragraph [0213]).
	Regarding claim 40, EDWARDS et al. disclose the method of Claim 39, wherein said applying the first and second scents is performed by a dispenser (see paragraph [0234]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 32, 34-35, and 39-40 above, and further in view of Chandler et al. (USP 9,446,162).
	Regarding claim 31, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location. Chandler et al. disclose a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location (see column 19 line 67 to column 20 lines 1-38). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location, as disclosed by Chandler et al., for the purpose of providing an evaporative system for scent delivery (see column 20 lines 1-3).
Claims 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 32, 34-35, and 39-40 above, and further in view of Johns (USP 7,320,459).
	Regarding claim 33, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein an evaporating coefficient of the perfume is between 1 and 14. Johns discloses a method wherein an evaporating coefficient of the perfume is between 1 and 14 (see column 7 lines 36-40). 
	Regarding claim 38, EDWARDS et al. disclose the system of Claim 35, wherein said dispenser is configured to apply the scent by dispensing a perfume (see paragraphs [0169] and [0234] and “engages customers’ olfactory sense” in paragraph [0213]). However, they do not disclose a method wherein an evaporating coefficient of the perfume is between 1 and 14. Johns discloses a system wherein an evaporating coefficient of the perfume is between 1 and 14 (see column 7 lines 36-40). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by EDWARDS et al. by including a system wherein an evaporating coefficient of the perfume is between 1 and 14, as disclosed by Johns, for the purpose of defining evaporation characteristics of a scent fluid (see column 7 lines 36-40).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 32, 34-35, and 39-40 above, and further in view of Masood et al. (USPGPUB 2014/0266604).
Regarding claim 26, EDWARDS et al. disclose the method of claim 23. However, they do not disclose a method wherein the location sensor is an integral part of an augmented reality device worn by the user. Masood et al. disclose a method wherein the perfume comprises a fast evaporating perfume that is configured to evaporate before arrival of the user at a subsequent physical location (see paragraph [0130]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the location sensor is an integral part of an augmented reality device worn by the user, as disclosed by Masood et al., for the purpose of integrating augmented-reality glasses with the system (see paragraph [0130]).
Claim 29 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 32, 34-35, and 39-40 above, and further in view of KIM et al. (USPGPUB 2011/0226864).
	Regarding claim 29, EDWARDS et al. disclose the method of claim 28. However, they do not disclose a method wherein the dispenser and the location sensor are co-located within a body-worn apparatus. KIM et al. disclose a method wherein the dispenser and the location sensor (see paragraph [0009]) are co-located within a body-worn apparatus (this would be the pocket of the user’s pants). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the dispenser and the location sensor are co-located within a body-worn apparatus, as disclosed by KIM et al., for the purpose of emitting a fragrance in a mobile device (see paragraph [0009]).
this would be the pocket of the user’s pants). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by EDWARDS et al. by including a method wherein the dispenser and the location sensor are co-located within a body-worn apparatus that is worn by the user, as disclosed by KIM et al., for the purpose of emitting a fragrance in a mobile device (see paragraph [0009]).
Claim 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS et al. (USPGPUB 2017/0070845) as applied to claims 23-25, 27-28, 30, 32, 34-35, and 39-40 above, and further in view of Hu (USPGPUB 2010/0155414).
	Regarding claim 36, EDWARDS et al. disclose the system of claim 35. However, they do not disclose a system wherein the dispenser is embedded within a body- worn item, wherein the body-worn item is selected from the group consisting of: augmented reality glasses; a bracelet; a tie; a cufflink; a scarf; a jewelry pin; and a necklace. Hu disclose a system wherein the dispenser is embedded within a body- worn item, wherein the body-worn item is selected from the group consisting of: augmented reality glasses; a bracelet; a tie; a cufflink; a scarf; a jewelry pin; and a necklace (see Figure 4). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by EDWARDS et al. by 
	Regarding claim 37, EDWARDS et al. disclose the system of Claim 36, wherein said location sensor (see “user’s mobile device” in paragraph [0233]) is embedded within the body-worn item (this would be the pocket of the user’s pants).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



M.K.C.
9/29/2021
/MICHAEL COLLINS/Primary Examiner, Art Unit 3651